            Case 1:19-cr-10080-NMG Document 865 Filed 02/24/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

            v.
                                                               No. 1:19-cr-10080-NMG
 DAVID SIDOO et al.,

            Defendants.


                  DEFENDANT JOHN WILSON’S MOTION TO COMPEL THE
                 PRODUCTION OF TAX-RELATED EXCULPATORY EVIDENCE

                                       I.     INTRODUCTION

          On December 18, 2019, defendant John Wilson filed his Supplemental Motion to Compel

Production of Exculpatory Evidence. One month later, the government obtained a Fourth

Superseding Indictment, which charges Wilson with “Filing a False Tax Return” (the “Tax

Charge”).

          Thereafter, Wilson made specific requests for exculpatory evidence relating to the Tax

Charge. Ex. 1. In response, the government disclosed certain exculpatory facts, but failed:

(a) to acknowledge that the categories of evidence Wilson requested were exculpatory in nature;

and (b) to state whether the government is actually withholding information responsive to

Wilson’s requests, or simply has no responsive information. Ex. 2. 1 When Wilson asked the

Government to clarify this latter point, the Government did not provide a timely response, and

when queried again, would not state when it would respond. Ex. 3. Wilson makes the instant

Motion now so that his right to tax-related exculpatory evidence can be adjudicated while the




    1
    The government asserted that it has produced all “documentary” evidence responsive to
Wilson’s requests. Ex. 2.

 2/24/2020 14:19
 AMERICAS 102048227 v1
            Case 1:19-cr-10080-NMG Document 865 Filed 02/24/20 Page 2 of 7



Court and the parties are actively engaged with his and his codefendants’ motions on other Brady

issues.

                         II.    WILSON’S TAX -RELATED BRADY REQUESTS

          The Tax Charge alleges that Wilson’s tax return for tax year 2014 was incorrect insofar

as it classified payments to Rick Singer and his organizations as charitable contributions and

business expenses. 4th Super. Ind. § 380. The payments were made from Wilson’s S

Corporation, Hyannis Port Capital. Id. §§ 363, 380. One hundred thousand dollars of Wilson’s

money were given as planned to “USC Men’s Water Polo.” Id. § 364. Singer embezzled

another $100,000, which he had promised (to Wilson) that he would deliver to USC’s water polo

team.

          The Tax Charge is entirely dependent on the government’s earlier charges: its premise is

that Wilson’s payments through Singer were illegal “bribes” (even though it is undisputed that

that money was intended to go only to USC, and that not a cent went to any university

employee). The Brady evidence that Wilson has previously sought would consequently

undermine the Tax Charge as well. In addition, specific categories of evidence are exculpatory

specifically in connection with the tax charge, particularly because that charge requires proof of

a “voluntary, intentional violation of a known legal duty.” Cheek v. United States, 498 U.S. 192,

201 (1991). The following sections discuss key categories of such evidence.

A.        Evidence that Wilson Delegated Decision-Making Regarding His Payments
          and Tax Returns (Requests 1-4, 14-16)

          During the period when Wilson made the relevant payments and filed the relevant tax

return, he was running a major corporation. The tax returns of Hyannis Port Capital were




 2/24/2020 14:19
 AMERICAS 102048227 v1                            2
            Case 1:19-cr-10080-NMG Document 865 Filed 02/24/20 Page 3 of 7



prepared by one CPA, and Wilson’s own returns were prepared by another CPA. Wilson’s

bookkeeper made various payment-related and tax-related arrangements on his behalf. 2

          Wilson requested several categories of evidence relating to his lack of involvement in

communications and decisions relating to the content of Singer’s invoices and the details of

Wilson’s tax returns. Ex. 1 ¶¶ 1-4, 14-16. Such evidence directly negates the charge that Wilson

willfully and intentionally caused payments to be misclassified on his returns. The Court should

order the government to produce all evidence in its possession responsive to these requests.

B.        Evidence of Representations Regarding the Tax-Deductibility of Payments
          Made Through KWF (Requests 5-7)

          The payments that Wilson is alleged to have misclassified on his return went to Singer

and Singer’s organizations, including the Key Worldwide Foundation (KWF). Discovery shows

that it was common for Singer to instruct his clients to direct their donations through Singer and

his organizations. Singer’s secret motive for this arrangement was that it allowed him to steal

large portions of the donations for himself.

          Singer represented to clients that KWF was a 501(c)(3) charity approved by the IRS; that

payments to KWF were tax-deductible; that payments to Singer’s organizations would be

delivered to USC (or other colleges); and that payments delivered to colleges through Singer’s

organizations were also tax-deductible. Evidence regarding such representations—from an

experienced and authoritative admissions counselor—directly negates the charge that Wilson

willfully intended to violate a known legal duty. See Cheeks, 498 U.S. at 202 (a defendant’s




     2
    The government has already disclosed (after Wilson filed his Supplemental Motion to
Compel Production of Exculpatory Evidence) that the CPAs preparing tax returns for both
Wilson and his S Corporation recall working on those returns solely or primarily with Wilson’s
bookkeeper.

 2/24/2020 14:19
 AMERICAS 102048227 v1                            3
            Case 1:19-cr-10080-NMG Document 865 Filed 02/24/20 Page 4 of 7



“good-faith belief that he was not violating any of the provisions of the tax laws” is a complete

defense “as incredible as such misunderstandings . . . and beliefs . . . might be”). Wilson

requested three categories of evidence concerning such representations. Ex. 1 ¶¶ 5-7. The Court

should require the government to produce all evidence responsive to those requests.

C.        Evidence Regarding USC’s Acceptance of Wilson’s Donation (Requests 8-12)

          The Tax Charge alleges that Wilson’s return was “false” in that it classified Wilson’s gift

to USC (and other money intended to be a gift to USC) as a donation. That allegation is directly

negated by evidence that USC itself did understand Wilson to be making a donation, and by any

USC communications or expectations relating to Wilson’s gift. Wilson therefore requested all

evidence about his gift actually benefitting USC, all evidence about USC’s reaction to that gift,

and all evidence suggesting that USC understood that Singer was raising funds on USC’s behalf.

Ex. 1 ¶¶ 8-12. The Court should order the government to produce all evidence in its possession

responsive to those requests.

D.        Evidence Regarding the Content or Absence of Relevant IRS Guidance
          (Request 13)

          The Tax Charge reflects the view that Wilson was not permitted to deduct a donation he

had made (and another donation he thought he had made) to a charitable institution. This view

presumably relies on the theory that Wilson received a benefit in connection with his donation,

namely an increased likelihood that USC would admit his son.3 Wilson is not presently aware of

any Internal Revenue Service guidance regarding the circumstances in which (a) a taxpayer’s

donation to an educational institution is not tax-deductible because a relative of the taxpayer was




     3
     The evidence will show that Singer indicated to Wilson that the son’s acceptance would not
be guaranteed.

 2/24/2020 14:19
 AMERICAS 102048227 v1                             4
            Case 1:19-cr-10080-NMG Document 865 Filed 02/24/20 Page 5 of 7



an applicant for admission at the institution; or (b) a donation to any public charity is not tax-

deductible because of any type of preferential treatment from the charity to the donor. 4 The

absence of such guidance (or the content of any such guidance, if it exists) is material to

“whether, based on all the evidence, the Government [will have] proved that the defendant was

aware of the duty at issue,” Cheek, 498 U.S. at 202, especially given that Wilson relied on two

tax preparers and a bookkeeper to prepare his returns. Wilson therefore asked the government to

disclose any evidence about such IRS guidance. The Court should require the government to

comply with that request.

            III.         PROMISES, REWARDS, AND INDUCEMENTS RELATING TO SUPERSEDING
                                INDICTMENTS (RELEVANT TO ALL CHARGES)

          A category of exculpatory evidence relevant both to the Tax Charge and to other charges

is all “promises, rewards, and inducements” to all witnesses that the government “anticipates”

calling. Wilson has requested and moved for all such evidence. See ECF No. 699, at 10-11;

ECF No. 699-1, at 6. He supplements those request and motion to address the fact that the

government in this case has promised numerous witnesses that, if those witnesses enter guilty

pleas to existing charges by certain dates, then they will not be included in subsequent

superseding indictments alleging additional charges. The government has provided no

information, regarding any witness, regarding such promises. The Court should order the

government to disclose all such information.




    4
      Wilson is also presently unaware of any case in which either the Internal Revenue Service
or the Department of Justice has challenged a taxpayer’s deduction of a donation on the grounds
that the taxpayer received preferential treatment from a charity, or that the taxpayer’s relative
was a candidate for admission at an educational institution.

 2/24/2020 14:19
 AMERICAS 102048227 v1                            5
            Case 1:19-cr-10080-NMG Document 865 Filed 02/24/20 Page 6 of 7



                                        IV.     CONCLUSION

          For the foregoing reasons, the Court should allow the Motion and instruct the government

to produce all exculpatory evidence relating to the Tax Charge, including all documents and

information responsive to Wilson’s tax-related requests.

          Given the government’s disregard for, or inability to comply with, its Brady obligations

thus far, the Court should instruct the government to produce to Wilson, forthwith, the complete

FBI 302 memoranda containing tax-related exculpatory information (including any information

responsive to Wilson’s tax-related requests).



 Respectfully submitted,

 John Wilson,

 By his Counsel,

 /s/ Michael Kendall
 Michael Kendall (BBO # 544866)                       Andrew E. Tomback (pro hac vice)
 Yakov Malkiel (BBO # 689137)                         WHITE & CASE LLP
 WHITE & CASE LLP                                     1221 Avenue of the Americas
 75 State Street                                      New York, NY 10020
 Boston, MA 02109-1814                                Telephone: (212) 819-8428
 Telephone: (617) 979-9310                            andrew.tomback@whitecase.com
 michael.kendall@whitecase.com
 yakov.malkiel@whitecase.com




 2/24/2020 14:19
 AMERICAS 102048227 v1                            6
            Case 1:19-cr-10080-NMG Document 865 Filed 02/24/20 Page 7 of 7



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULES 7.1 AND 112.1

       I hereby certify that, before filing this motion, defense counsel attempted in good faith to
confer with the government to resolve or narrow the issues.

                                              /s/ Michael Kendall
                                              Michael Kendall


                                CERTIFICATE OF SERVICE

       I hereby certify that the above document is being filed on the date appearing in the header
through the ECF system, which will send true copies to the attorneys of record.

                                              /s/ Michael Kendall
                                              Michael Kendall




 2/24/2020 14:19
 AMERICAS 102048227 v1                           7
